—Order, Family Court, New York County (Judith Sheindlin, J.), entered November 23, 1992, which adjudged that appellant committed an act, which, if committed by an adult, would constitute the crime of robbery in the first degree, and placed him in a Division for Youth facility for a period of 18 months, unanimously affirmed, without costs.
The 911 tape, in which a nontestifying civilian reported the crime, was not Rosario material, notwithstanding that the non-witness was presumably relaying information from the complainant, because the tape was not a "written or recorded statement” by a testifying witness (Family Ct Act § 331.4 [1] [a]; Matter of Andrew T., 182 AD2d 630, lv denied 80 NY2d 757). Concur — Rosenberger, J. P., Ellerin, Rubin, Nardelli and Williams, JJ.